Name: 2001/485/EC: Commission Decision of 15 June 2001 amending Decision 96/221/EC approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark (Text with EEA relevance) (notified under document number C(2001) 1606)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  agricultural activity
 Date Published: 2001-06-29

 Avis juridique important|32001D04852001/485/EC: Commission Decision of 15 June 2001 amending Decision 96/221/EC approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark (Text with EEA relevance) (notified under document number C(2001) 1606) Official Journal L 176 , 29/06/2001 P. 0064 - 0065Commission Decisionof 15 June 2001amending Decision 96/221/EC approving the programme concerning viral haemorrhagic septicaemia for certain geographical zones presented by Denmark(notified under document number C(2001) 1606)(Only the Danish text is authentic)(Text with EEA relevance)(2001/485/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 10(2) thereof,Whereas:(1) The Member States may submit to the Commission a programme that is designed to enable them to obtain the status of approved zone with regard to certain diseases affecting fish.(2) Such programmes have already, by Commission Decision 96/221/EC(3) been approved for certain catchment areas in Denmark.(3) Denmark, by Commission Decision 93/74/EEC(4), as last amended by Decision 2001/139/EC(5), is recognised as an approved continental and coastal zone for fish with regard to infectious haematopoietic necrosis (IHN) and partly as an approved continental and coastal zone with regard to viral haemorrhagic septicaemia (VHS).(4) Denmark has submitted to the Commission a voluntary eradication programme concerning VHS, with a view to subsequently obtaining the status as approved zone for the whole territory of Denmark.(5) The programme specifies the geographical situation of the zones concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the disease of concern and the measures to combat the diseases where detected.(6) On scrutiny the programme has been found to comply with Article 10 of Directive 91/67/EEC.(7) The programme of concern should be approved and the Annex to Decision 96/221/EC should be amended.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 96/221/EC is hereby replaced by the Annex hereto.Article 2This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 15 June 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.(3) OJ L 74, 22.3.1996, p. 42.(4) OJ L 27, 4.2.1993, p. 35.(5) OJ L 50, 21.2.2001, p. 20.ANNEXGEOGRAPHICAL AREAS/ZONESThe catchment area of FiskebÃ ¦k Ã ;all parts of Jutland south and west of the catchment areas of StorÃ ¥en, Karup Ã , GudenÃ ¥en and Grejs Ã ;the area of all the Danish isles.